Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 1 of 39 PageID #: 1



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------x
 RONNET MONTAGUE, NATHANIEL
 DIAZ, RAUSHANAH MEDINA, and                                  Index No. 19 Civ. 6572
 HAYWOOD GERST, on behalf of themselves
 and all other persons similarly situated,
                                                              CLASS AND COLLECTIVE
                                    Plaintiff,                ACTION COMPLAINT
                  - against -
                                                              Jury Trial Demanded
 CONTEMPORARY SERVICES
 CORPORATION,

                                     Defendant.
 ---------------------------------------------------------x

        Plaintiffs Ronnet Montague, Nathaniel Diaz, Raushanah Medina, and Haywood Gerst

(hereinafter collectively referred to as “Plaintiffs”), by and through his undersigned attorneys,

The Law Offices of Fausto E. Zapata, Jr., P.C., hereby files this Action against Contemporary

Services Corporation (hereinafter collectively referred to as “Defendant”), and allege, on behalf

of themselves and all other persons similarly situated, upon personal knowledge, and upon

information and belief as to other matters, as follows:

                                       NATURE OF THE CLAIMS

1.      Contemporary Services Corporation is an international company which provides a variety

        of services to organizers of high-profile special events, including venue operations

        management, security, pedestrian and vehicle security screening, 24-hour site security,

        etc. Contemporary Services Corporation is one of the largest security companies in

        North America.

2.      The Plaintiffs have been employed by Defendant to provide security services and crowd

        control to Defendant’s clients, who organize large-scale public events that are generally

        attended by large crowds.
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 2 of 39 PageID #: 2



3.    This lawsuit seeks to recover unpaid wage and overtime compensation for Plaintiffs and

      similarly situated co-workers, pursuant to the Fair Labor Standards Act, 29 U.S §§ 201 et

      seq. (“FLSA”).

4.    During their employment with Defendant, Plaintiffs and similarly situated individuals,

      who worked as Security Guards, were subjected to numerous violations of federal and

      state labor laws, including: (1) unpaid overtime wages from Defendant for hours worked

      in excess of 40 in a workweek; (2) unpaid wages from Defendant for travel that was all in

      a day’s work; (3) unpaid wages associated with Defendant’s practice of engaging

      Plaintiffs and similarly situated individuals to wait by directing that they report to work

      30-minutes before the start of their shifts, for Defendant’s benefit; (4) the requirement

      that they purchase and maintain uniforms; and, (5) Defendant’s practice of paying

      Plaintiffs their wages using a payroll debit card that imposed fees on them when they

      accessed their wages without first obtaining their consent.

5.    Plaintiffs brings the following FLSA claims on behalf of themselves and similarly

      situated current and former Security Guards (hereinafter referred to as the “FLSA

      Collective Class”) who opt-in to this action pursuant to the FLSA collective action

      provision of 29 U.S.C. § 216(b): (1) unpaid overtime wages from Defendant for hours

      worked in excess of 40 in a workweek; (2) unpaid wages from Defendant for travel that

      was all in a day’s work; and, (3) unpaid wages associated with Defendant’s practice of

      engaging Plaintiffs and similarly situated individuals to wait by directing that they report

      to work 30-minutes before the start of their shifts, for Defendant’s benefit.

6.    Plaintiffs also brings the following New York Labor Law (hereinafter referred to as

      “NYLL”) claims as a class action on behalf of current and former Security Guards




                                                2
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 3 of 39 PageID #: 3



      pursuant to Federal Rule of Civil Procedure, Rule 23 (hereinafter “NYLL Class”): (i)

      unpaid overtime wages from Defendant for hours worked in excess of 40 in a workweek

      pursuant to the NYLL §§ 190 and 650, et seq. and the New York State Department of

      Labor’s Minimum Wage Order for Miscellaneous Industries and Occupations, 12

      N.Y.C.R.R. Part 142, et seq. (“Wage Order”); (ii) unpaid wages for unpaid travel that

      was in a day’s work hours; (iii) damages associated with Defendant’s practice of

      requiring its employees purchase and maintenance uniforms, for Defendant’s benefit, at

      their own expense; (iv) unlawful deductions from wages, associated with Defendant’s

      practice paying employees their wages via payroll debit card, which imposed fees,

      without their consent; (v) damages for Defendant’s failure to provide Plaintiffs with a

      notice of wages pursuant to NYLL §§ 195(1)(a) and 195(3); and, (vi) attorneys’ fees and

      costs, as well as both liquidated and punitive damages pursuant to NYLL.

                                 JURISDICTION AND VENUE

7.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337, and

      supplemental jurisdiction over Plaintiff’s state claims pursuant to 28 U.S.C. § 1367.

8.    The Court also has jurisdiction over the Plaintiff’s claims under the FLSA pursuant to 29

      U.S.C. § 216(b).

9.    This Court is empowered to issue a declaratory judgment and further necessary or proper

      relief based on a declaratory judgment pursuant to 28 U.S.C. §§ 2201 and 2202.

10.   Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a substantial

      part of the events or omissions giving rise to the claims occurred in this district.

                                             PARTIES

11.   Plaintiff Ronnet Montague is an adult residing in Kings County, New York.




                                                3
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 4 of 39 PageID #: 4



12.   Plaintiff Montague has been employed with Defendant as a Security Guard since in or

      around 2012.

13.   At all relevant times herein, Defendant compensated Plaintiff Montague on an hourly

      basis.

14.   Plaintiff Nathaniel Diaz is an adult residing in Bushkill, Pennsylvania.

15.   Plaintiff Diaz has been employed with Defendant as a Security Guard since in or around

      2012.

16.   At all relevant times herein, Defendant compensated Plaintiff Diaz on an hourly basis.

17.   Plaintiff Raushanah Medina is an adult residing in Kings County, New York.

18.   Plaintiff Medina has been employed with Defendant as a Security Guard since in or

      around 2012.

19.   At all relevant times herein, Defendant compensated Plaintiff Medina on an hourly basis.

20.   Plaintiff Haywood Gerst is an adult residing in Kings County, New York.

21.   Plaintiff Gerst has been employed with Defendant as a Security Guard since in or around

      2012.

22.   At all relevant times herein, Defendant compensated Plaintiff Gerst on an hourly basis.

23.   Plaintiffs consent to being a party Plaintiffs pursuant to 29 U.S.C. § 216(b).

24.   Plaintiffs bring their claims in the instant action as representative parties of a prospective

      class of similarly situated individuals pursuant to the FLSA, 29 U.S.C. § 216(b).

25.   Defendant Contemporary Services Corporation is a foreign business entity authorized to

      conduct business in the State of New York.

26.   At all relevant times, Defendant has owned, operated, or controlled a business engaged in

      crowd management and security company.




                                                4
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 5 of 39 PageID #: 5



27.   Defendant operates more than 50 branch locations in over 200 cities in the United States

      and Canada.

28.   At all relevant times, Defendant determines and/or determined, the wages and

      compensation, established the schedules of employees, including Plaintiffs and the FLSA

      Collective Class/NYLL Class.

29.   At all relevant times, Defendant maintains, and/or maintained, employee records, and had

      the authority to hire and fire employees, including Plaintiffs and the FLSA Collective

      Class/NYLL Class.

30.   At all relevant times, Defendant maintained control, oversight, and direction over

      Plaintiffs and the FLSA Collective Class/NYLL Class, including timekeeping, payroll

      and other employment practices that applied to them.

31.   Upon information and belief, Defendant applied the same employment policies, practices

      and procedures to all employees who performed the same or similar duties as Plaintiffs

      and the FLSA Collective Class/NYLL Class, with respect to payment of wages and

      overtime compensation.

32.   Since in or around 2012, Plaintiffs have been employed, or were employed, by Defendant

      to work at various venues within New York State, including Queens County, New York.

33.   During her employment with Defendants, Plaintiff Montague has been assigned to work

      job assignments in other states, including Pennsylvania and Massachusetts.

34.   During the last three years, Plaintiff Medina has been assigned to work job assignments

      in other states, including Washington, DC, Pennsylvania, Connecticut, and West

      Virginia.




                                              5
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 6 of 39 PageID #: 6



35.   During the last three years, Plaintiff Diaz has been assigned to work job assignments in

      other states, including New Jersey.

36.   During the last three years, Plaintiff Gerst has been assigned to work job assignments in

      other states, including Pennsylvania, West Virginia, Delaware, Connecticut, and

      Washington, D.C.

37.   At all relevant times herein, Plaintiffs and members of FLSA Collective Class have each

      been an “employee” within the meaning of 29 U.S.C. § 203(e).

38.   At all relevant times herein, Plaintiffs and members of NYLL Class have each been an

      “employee”, within the meaning of the Wage Order, 12 N.Y.C.R.R. § 142-1.14.

39.   At all relevant times herein, Plaintiffs and members of NYLL Class have each been an

      “employee” of Defendant, as within the meaning of NYLL § 2(5).

40.   At all relevant times herein, Plaintiffs and members of NYLL Class have each been an

      “employee” of Defendant, within the meaning of NYLL § 190(2).

41.   At all relevant times herein, Plaintiffs and the NYLL Class were “employees” of

      Defendant, within the meaning of NYLL § 651(5).

42.   At all relevant times herein, Defendant was an “employer” of Plaintiffs and the FLSA

      Collective Class within the meaning of 29 U.S.C. § 203(d).

43.   At all relevant times herein, Defendant was an “employer” of Plaintiffs and the NYLL

      Class, within the meaning of NYLL § 2(6).

44.   At all relevant times herein, Defendant was an “employer,” of Plaintiffs and the NYLL

      Class, within the meaning of NYLL § 190(3).

45.   At all relevant times herein, Defendant was an “employer,” of Plaintiffs and the NYLL

      Class, within the meaning of NYLL § 651(6).




                                               6
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 7 of 39 PageID #: 7



46.   At all relevant times herein, Plaintiffs and the NYLL Class were “employed” by

      Defendant, as defined by NYLL § 2(7).

47.   At all times relevant herein, Defendant was an “enterprise” within the meaning of 29

      U.S.C. § 203(r).

48.   At all relevant times herein, Defendant was an “enterprise engaged in commerce or in the

      production of goods for commerce” within the meaning of 29 U.S.C. § 203(s)(1).

49.   At all relevant times herein, Defendant was individually a “person” within the meaning of

      29 U.S.C. § 203(a).

50.   At all relevant times herein, Plaintiffs and the FLSA Collective Class were employees

      engaged or in the production of goods for commerce within the meaning of 29 U.S.C. §§

      206 – 207.

51.   Defendant, at all relevant times herein, has been, and continues to be, an employer

      engaged in interstate commerce and/or the production of goods for commerce within the

      meaning of the FLSA, 29 U.S.C. §§ 203, 206(a) and 207(a).

52.   Upon information and belief, at all relevant times herein, Defendant had gross annual

      revenues in excess of $500,000.00.

53.   Defendant is a covered employer within the meaning of the FLSA and NYLL, and at all

      relevant times employed the Plaintiffs and the FLSA Collective Class/NYLL Class.

                                   FACTUAL ALLEGATIONS

54.   As Security Guards employed by Defendants, Plaintiffs and the FLSA Collective

      Class/NYLL Class were responsible for ensuring the safety and security of events

      through the consistent and through enforcement of the venue’s policies while

      screening/protecting performers, including athletes, employees, and guest.




                                              7
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 8 of 39 PageID #: 8



      Overtime Violations

55.   At all relevant times to this Complaint, Defendant maintained a policy and practice of

      requiring Plaintiffs and the FLSA Collective Class/NYLL Class to work in excess of

      forty (40) hours per week without providing overtime compensation required by the

      FLSA and NYLL, and related rules and regulations.

56.   During the week of August 27, 2018, Plaintiffs were assigned to work between 100 and

      120+ hours per week without receiving overtime compensation at one-and-one-half times

      their regular rate of pay for all hours worked over forty hours per workweek, in violation

      of the FLSA and NYLL.

57.   During the week of September 2, 2018, Plaintiffs were assigned to work between 100 and

      120+ hours per week without receiving overtime compensation at one-and-one-half times

      their regular rate of pay for all hours worked over forty hours per workweek, in violation

      of the FLSA and NYLL.

58.   At all relevant times, Defendant was aware that the nonpayment of overtime wages

      would economically injure Plaintiffs and the FLSA Collective Class/NYLL Class, and

      violated the FLSA and the NYLL.

      Off the Clock Violations

59.   At all relevant times, Defendant had a practice of scheduling Plaintiffs and FLSA

      Collective Class/NYLL Class start working at a specific time and thereafter directing

      them to report to a meeting place before “clocking-in” and reporting to their assignments

      30-minutes early.




                                               8
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 9 of 39 PageID #: 9



60.   Despite directing Plaintiffs and the FLSA Collective Class/NYLL Class to report to work

      30-minutes early, Defendant refused to allow them to “clock-in” until the 30-minutes had

      passed.

61.   Upon information and belief, Defendant directed Plaintiffs and FLSA Collective

      Class/NYLL Class report early to work for the Defendant’s benefit.

62.   While in waiting in the meeting place before Defendant permitted them to clock in,

      Plaintiffs and the FLSA Collective Class/NYLL Class were unable to utilize the waiting

      time effectively for their own purposes.

63.   Upon information and belief, Defendant used the 30-minute wait time to coordinate

      placement and assignments of its Security Guards, including Plaintiffs and FLSA

      Collective Class/NYLL Class, by taking a visual headcount and identifying which

      individuals were present and assigning them to perform specific duties and/or locations.

64.   If an emergency were to occur during the waiting period, Plaintiffs and FLSA Collective

      Class/NYLL Class were expected to be ready and available to receive an assignment at

      any point during the 30-minute waiting period.

65.   Upon information and belief, Defendant directed Plaintiffs to report to work 30-minutes

      before the start of their shift to avoid any delays in meeting contractual staffing

      obligations owed to Defendant’s clients with respect to providing staffing services.

66.   Upon information and belief, Defendant directed Plaintiffs and the FLSA Collective

      Class/NYLL Class to report to work early be able to quickly and efficiently issue

      individual assignments and to ensure adequate staffing at all times.

67.   At all relevant times, Defendant’s practice of requiring Plaintiffs and FLSA Collective

      Class/NYLL Class report early was an integral and indispensable part of the planning and




                                                 9
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 10 of 39 PageID #: 10



       coordinating of the principal work activity that the Plaintiffs and the FLSA Collective

       Class/NYLL Class were hired to performed, i.e., provide security and crowd control

       services.

 68.   Defendant’s actions in not paying Plaintiffs and the FLSA Collective Class/NYLL Class

       while waiting to “clock-in” while coordinating their assignments resulted in Defendant

       failing to accurately document the number of hours Plaintiffs and the FLSA Collective

       Class/NYLL Class worked each workday and the total number of hours worked each

       workweek.

 69.   As a result of the foregoing conduct, Defendant failed to provide accurate wage

       statements to Plaintiffs and the FLSA Collective Class/NYLL Class accurate wage

       statements to Plaintffs and the FLSA Collective Class/NYLL Class, in violation of NYLL

       § 195(3).

       Unpaid Travel Time

 70.   At all relevant times, Defendant had a practice of failing to compensate Plaintiffs and

       FLSA Collective Class/NYLL Class for travel all in a day’s work, in violation of the

       FLSA and NYLL.

 71.   By way of example only, Defendant assigned Plaintiffs and members of the FLSA

       Collective Class/NYLL Class to work special one-day assignments, providing Security

       Guard services to Defendant’s clients, within the State of New York and in other States

       within driving distance from New York.

 72.   Plaintiffs and members of the FLSA Collective Class/NYLL Class performed the special

       assignments for the Defendant’s benefit, and at Defendant request, to meet the needs of

       the particular assignment.




                                               10
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 11 of 39 PageID #: 11



 73.   Because Plaintiffs and FLSA Collective Class/NYLL Class would not be able to work on

       most of Defendant’s assignments outside of the City of New York, Defendant provided

       transportation to be able to service its clients.

 74.   In an effort to provide adequate services to its Clients with respect to special assignments,

       Defendant instructed Plaintiffs and FLSA Collective Class/NYLL Class report to meeting

       place at or near Defendant’s offices in Queens County, New York, where Defendant

       would give Plaintiffs and FLSA Collective Class/NYLL Class work-related instructions

       before transporting them to job worksites where they would perform their principal work

       related activity, provide crowd management and security services at large scale events.

 75.   Plaintiffs and FLSA Collective Class/NYLL Class were not compensated for the time

       beginning when they reported to the meeting place to receive instructions and the travel

       time associated with traveling to the worksite.

 76.   Plaintiffs and FLSA Collective Class/NYLL Class were likewise not compensated for the

       travel time associated with reporting back to Defendant’s meeting place in New York

       City.

 77.   The worksites that Plaintiffs and FLSA Collective Class/NYLL Class traveled to were

       located within New York State and in other states as well, for example, Pennsylvania,

       Virginia, Connecticut, Maryland, and Washington, D.C.

 78.   These and other practices resulted in substantial uncompensated, “off-the-clock” work

       performed by the Plaintiffs and members of the FLSA Collective Class/NYLL Class, in

       violation of the FLSA and the NYLL.

 79.   The uncompensated, “off-the-clock” work also resulted in Plaintiffs and members of the

       FLSA Collective Class/NYLL Class not receiving compensation at one and one-half




                                                  11
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 12 of 39 PageID #: 12



       times of their regular rate of pay for all hours worked over forty hours per workweek, in

       violation of the overtime provisions of the FLSA and NYLL.

 80.   At all relevant times, Defendant was aware that nonpayment of wages associated with

       travel time would economically injure Plaintiffs and the FLSA Collective Class/NYLL

       Class, and also violated federal and state laws.

 81.   Defendant committed the foregoing acts against Plaintiffs and the FLSA Collective

       Class/NYLL Class knowingly, intentionally and willfully.

 82.   Defendant’s actions in not paying Plaintiffs and the FLSA Collective Class/NYLL Class

       for travel time resulted in Defendant failing to accurately document the number of hours

       Plaintiffs and the FLSA Collective Class/NYLL Class worked each workday and the total

       number of hours worked each workweek.

 83.   As a result of the foregoing conduct, Defendant failed to provide accurate wage

       statements to Plaintiffs and the FLSA Collective Class/NYLL Class accurate wage

       statements to Plaintiffs and the FLSA Collective Class/NYLL Class, in violation of

       NYLL § 195(3).

       Uniform Purchase and Maintenance Violations

 84.   At all relevant times, Defendant had a practice of requiring that Plaintiffs and the NYLL

       Class wear uniforms, which consisted of black pants, black belt, black shoes, and a

       colored shirt with CSC embroidered on it, while they worked, in violation of the FLSA

       and NYLL.

 85.   The clothes were of a particular style determined by Defendant, which could not be worn

       as part of Plaintiffs’ or the NYLL Class’ ordinary wardrobe.




                                                12
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 13 of 39 PageID #: 13



 86.   Defendant informed Plaintiffs and the NYLL Class that they were required to purchase

       Black Cintas pants through Defendant or purchase Black Dickies pants at Wal-Mart or K-

       Mart.

 87.   Defendant informed Plaintiffs and the NYLL Class that they were required to procure

       their own black shoes that did not a logo of any kind.

 88.   Defendant informed Plaintiffs and the NYLL Class that they were required to procure

       their own black belts.

 89.   Defendant informed Plaintiffs and the NYLL Class that they were required to procure

       their own black socks.

 90.   All or some of the articles of clothing for the uniforms had to be purchased by Plaintiffs

       and the NYLL Class themselves.

 91.   The clothing that Plaintiffs and the NYLL Class were and are required to wear while

       working consisted of a uniform within the meaning of the NYLL and Wage Order.

 92.   Defendant has not reimbursed Plaintiffs or the NYLL Class for the cost of purchasing the

       uniforms.

 93.   These mandated uniforms cannot be cleaned along with Plaintiffs’ or the NYLL Class’

       every day clothing, and require dry cleaning and/or other special treatment.

 94.   Defendant did not wash and maintain these uniforms for Plaintiffs or the NYLL Class.

 95.   Defendant did not reimburse Plaintiffs or the NYLL Class for the cost of cleaning and

       maintaining the uniforms.

 96.   Defendant knew that the foregoing acts violated the NYLL and the Wage Order, and

       would economically injure Plaintiffs and the NYLL Class.




                                               13
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 14 of 39 PageID #: 14



 97.    Defendant committed the foregoing acts against Plaintiffs and the NYLL Class

        knowingly, intentionally and willfully.

        Deductions from Wages Violations

 98.    Throughout the relevant time period, Defendant used a payroll debit card to pay Plaintiffs

        and the NYLL Class their wages without first obtaining their consent, in violation of 12

        N.Y.C.R.R. § 192-1.3.

 99.    Defendant required that Plaintiffs and FLSA Collective Class/NYLL Class receive some

        or all of their pay on a payroll debit card and did not allow them to opt out of this system

        or to choose another option for payment.

 100.   As a result of Defendant’s payroll practices, Plaintiffs and FLSA Collective Class/NYLL

        Class found it almost impossible to withdraw their pay from this payroll debit card

        without paying fees to do so.

 101.   Plaintiffs and FLSA Collective Class/NYLL Class were charged for $1.75 for

        withdrawals, in addition to any related automatic teller machine fees.

 102.   Defendant knew that the foregoing acts violated the NYLL, and would economically

        injure Plaintiffs and the FLSA Collective Class/NYLL Class.

 103.   As a result of the deductions indicated herein, Plaintiffs and FLSA Collective

        Class/NYLL Class received less wages than they were entitled to, including overtime

        wages.

 104.   Defendant did not reimburse Plaintiffs and the NYLL Class for the costs associated with

        accessing and using their wages via Defendant’s payroll debit card.

 105.   Defendant knew that the foregoing acts violated the NYLL, and would economically

        injure Plaintiffs and the NYLL Class.




                                                  14
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 15 of 39 PageID #: 15



 106.   Defendant committed the foregoing acts against Plaintiffs and the FLSA Collective

        Class/NYLL Class knowingly, intentionally and willfully.

 107.   Defendant’s unlawful conduct, as described in this Class and Collective Action

        Complaint, was pursuant to a corporate policy or practice minimizing labor costs by, in

        part, failing to record the hours employees worked.

                         FLSA COLLECTIVE ACTION ALLEGATIONS

 108.   Plaintiffs bring their FLSA claims as a collective action pursuant to the FLSA on behalf

        of themselves and on behalf of similarly situated persons who were employed by

        Defendant as Security Guards or have performed the duties of a Security Guard, as

        described herein during the full statute of limitations (the full statute of limitations period

        is hereinafter referred to as the “FSLA Collective Period”).

 109.   At all relevant times, Plaintiffs and the FLSA Collective Class were similarly situated,

        had substantially similar job requirements, were paid in the same manner and under the

        same common policies, plans and practices, and were subject to Defendant’s practice of

        willfully failing to pay them: (1) premium overtime pay for all hours worked in excess of

        forty (40) hours per week; (2) for travel that was all in a day’s work; and, (3) for

        requiring that they wait for 30-minutes before being allowed to “clock-in.”

 110.   During the FLSA Collective Period, Defendant was fully aware of the duties performed

        by Plaintiffs and the FLSA Collective Class, and that those duties were not exempt from

        the overtime provisions of the FLSA.

 111.   As a result of Defendant’s conduct as alleged herein, Defendant violated 29 U.S.C.§ 207

        by not paying the FLSA Collective Class and Plaintiffs the appropriate overtime wage for

        all hours worked over 40 in a workweek.




                                                  15
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 16 of 39 PageID #: 16



 112.   As a result of Defendant’s conduct as alleged herein, Defendant violated 29 C.F.R. §

        785.38 by not paying the FLSA Collective Class and Plaintiffs for travel that was all in a

        day’s work.

 113.   As a result of Defendant’s conduct as alleged herein, Defendant violated the FLSA by

        requiring that Plaintiffs and the FLSA Collective Class report for work and wait while

        Defendant coordinated their placement and assignments without compensating them,

        despite the fact that Defendant engaged in this conduct for the sole benefit of the

        Defendant’s business.

 114.   Defendant’s unlawful conduct, as described in this Class and Collective Action

        Complaint, is pursuant to a corporate policy or practice minimizing labor costs by failing

        to record the hours employees work.

 115.   Defendant’s violations of the FLSA were willful, repeated, knowing, intentional and

        without a good faith basis, and significantly damaged Plaintiffs and the FLSA Collective.

 116.   Plaintiffs seeks certification of this action as a collective action on behalf of themselves,

        individually, and all other similarly situated employees and former employees of

        Defendant, pursuant to 29 U.S.C. § 216(b).

 117.   As a result of Defendant’s conduct, Defendant is liable to Plaintiffs and the FLSA

        Collective Class for the full amount of unpaid overtime wages, plus an additional equal

        amount as liquidated damages, plus the attorneys’ fees and costs incurred by Plaintiffs

        and the FLSA Collective.

 118.   While the exact number of the FLSA Collective is unknown to Plaintiffs at the present

        time, upon information and belief, there are at least fifty (50) other similarly situated




                                                  16
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 17 of 39 PageID #: 17



        persons who were employed by Defendant as Security Guards during the FLSA

        Collective Period.

 119.   Plaintiffs are currently unaware of the identities of the FLSA Collective. Accordingly,

        Defendant should be required to provide Plaintiffs with a list of all persons employed by

        Defendant as Security Guards during the FLSA Collective Period, along with their last

        known addresses, telephone numbers and email addresses, so Plaintiffs can give the

        FLSA Collective Class notice of this action and an opportunity to make an informed

        decision about whether to participate.

                     FRCP RULE 23 CLASS ACTION ALLEGATIONS

 120.   The members of the NYLL Class are so numerous that joinder of all members is

        impracticable.

 121.   Plaintiffs bring their NYLL claims as a class action pursuant to Federal Rule of Civil

        Procedure 23 on behalf of themselves and on behalf of all other similarly situated persons

        who were employed by Defendant as Security Guards who were: (i) not paid proper

        overtime wages for all hours worked over 40 hours each workweek; (ii) not paid for

        reporting to work and waiting while Defendant coordinated assignments and duties; (iii)

        not paid for travel time that was all in a day’s work; (iv) required to purchase and

        maintain their own uniforms; (v) subjected to unlawful deductions by virtue of

        Defendant’s practice in issuing employees a payroll debit card containing any wages

        earned, which required the use of automatic teller machines that charged fees when

        accessing any funds earned; and, from November 20, 2013, and the date of a final

        judgment in this matter (“NYLL Class Period”.)




                                                 17
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 18 of 39 PageID #: 18



 122.   The basic job duties of the NYLL Class were the same as or substantially similar to those

        of Plaintiffs, and the NYLL Class were paid in the same manner under the same common

        policies, plans and practices as Plaintiffs.

 123.   The NYLL Class, like Plaintiffs, all have been subject to the same unlawful policies,

        plans and practices of Defendant, including off-the-clock violations, non-payment of

        travel that was all in a day’s work, non-payment of overtime wages for all hours worked

        over 40 hours each workweek, making unlawful deductions from wages, and not paying

        uniform purchase and maintenance costs.

 124.   Excluded from the NYLL Class are Defendant’s legal representatives, officers, directors,

        assigns, and successors, or any individual who has, or who at any time during the class

        period has had, a controlling interest in Defendant and all other persons who will submit

        timely and otherwise proper requests for exclusion from the NYLL Class.

 125.   During the NYLL Class Period, Defendant was fully aware of the duties performed by

        Plaintiffs and the NYLL Class, and that those duties were not exempt from the overtime

        and other applicable provisions of the NYLL and/or the Wage Order.

 126.   As a result of Defendant’s conduct as alleged herein, Defendant violated the NYLL

        and/or the Wage Order. Defendant’s violations of the NYLL and/or the Wage Order

        were willful, repeated, knowing, intentional and without a good faith basis, and

        significantly damaged Plaintiffs and the NYLL Class.

 127.   As a result of Defendant’s conduct, Defendant is liable to Plaintiffs and the NYLL Class

        for the full amount of unpaid wages associated with uncompensated travel time that was

        in a day’s work, off-the-clock violations, unpaid overtime, unlawful deductions, and the




                                                  18
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 19 of 39 PageID #: 19



        cost of purchasing and maintaining uniforms, plus an additional amount as liquidated

        damages, plus attorneys’ fees and costs incurred by Plaintiffs and the NYLL Class.

 128.   Certification of the NYLL Class’s Claims as a class action is the most efficient and

        economical means of resolving the questions of law and fact common to Plaintiffs’

        claims and the claims of the NYLL Class. Plaintiffs have standing to seek such relief

        because of the adverse effect that Defendant’s unlawful compensation policies and

        practices have had on them individually and on members of the NYLL Class. Without

        class certification, the same evidence and issues would be subject to re-litigation in a

        multitude of individual lawsuits with an attendant risk of inconsistent adjudications and

        conflicting obligations. Certification of the NYLL Class is the most efficient and

        judicious means of presenting the evidence and arguments necessary to resolve such

        questions for Plaintiffs, the NYLL Class and Defendant.

 129.   Plaintiffs’ claims raise questions of law and fact common to the NYLL Class. Among

        these questions are:

           a. Whether Defendant violated the NYLL Articles 6 and 19, and supporting New

               York State Department of Labor regulations;

           b. Whether Defendant employed Plaintiffs and the NYLL Class within the meaning

               of the NYLL;

           c. Whether Defendant accurately documented the number of hours Plaintiffs and the

               NYLL Class worked each workday and the total number of hours worked each

               workweek;

           d. Whether Defendant paid Plaintiffs and the NYLL Class as required under the

               FLSA and NYLL for all hours worked during the NYLL Class Period;




                                                 19
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 20 of 39 PageID #: 20



          e. Whether Defendant failed to pay Plaintiffs and the NYLL Class overtime at a rate

             of one and one-half times their regular rate of pay for all hours worked in excess

             of 40 hours per workweek during the NYLL Class period;

          f. Whether Defendant’s policy of requiring Plaintiffs and the NYLL Class to report

             for work and wait for 30-minutes without compensation constitutes a violation of

             the NYLL or the Wage Order;

          g. Whether Defendant’s policy of not compensating Plaintiffs and the NYLL Class

             for travel time that was all in a day’s work constitutes a violation of the NYLL or

             the Wage Order.

          h. Whether Defendant provided without cost and/or compensated Plaintiffs and the

             NYLL Class for the cost of their uniforms;

          i. Whether Defendant compensated Plaintiffs and the NYLL Class for the cost of

             maintaining their uniforms;

          j. Whether Defendant failed to furnish Plaintiffs and the NYLL Class with an

             accurate statement of wages, hours worked, rates paid, gross wages, and overtime

             rate of pay as required by NYLL § 195(3);

          k. Whether Defendant failed to furnish Plaintiffs and the NYLL Class with a notice

             of terms of employment, as required by NYLL § 195(1);

          l. Whether Defendant made unlawful wage deductions from the wages of Plaintiffs

             and members of the NYLL Class by paying their wages using a payroll debit card,

             without their consent;

          m. Whether Defendant’s violations of the NYLL and/or its regulations were willful;

             and,




                                              20
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 21 of 39 PageID #: 21



            n. The nature and extent of class-wide injury and the measure of damages for those

                injuries.

 130.   These common questions of law and fact arise from the same course of events and each

        NYLL Class member will make similar legal and factual arguments to prove liability.

 131.   Plaintiffs are members of the NYLL Class that they seek to represent.

 132.   Plaintiffs’ claims are typical of the claims of the NYLL Class.

 133.   The relief Plaintiffs seek for the unlawful policies and practices complained of herein are

        also typical of the relief which is sought on behalf of the NYLL Class.

 134.   Plaintiffs understand that as class representatives, they assume a fiduciary responsibility

        to the class to represent its interests fairly and adequately.

 135.   Plaintiffs recognize that as class representatives, they must represent and consider the

        interest of the class just as they would represent and consider their own interests.

 136.   Plaintiffs understand that in decisions regarding the conduct of the litigation and its

        possible settlement, they must not favor their own interest over the class.

 137.   Plaintiffs recognize that any resolution of a class action must be in the best interests of

        the class.

 138.   Plaintiffs understand that in order to provide adequate representation they must be

        informed of the developments of the litigation, cooperate with class counsel, and testify

        at deposition and/or trial.

 139.   There is no conflict between Plaintiffs and the NYLL members.

 140.   Plaintiffs’ interests are co-extensive with those of the NYLL Class that they seek to

        represent in this case. Plaintiffs are willing and able to represent the NYLL Class fairly

        and to vigorously pursue their similar individual claims in this action. Plaintiffs have




                                                  21
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 22 of 39 PageID #: 22



        retained counsel who are qualified and experienced in labor and employment class action

        litigation, and who are able to meet the time and fiscal demands necessary to litigate a

        class action of this size and complexity. The combined interests, experience and

        resources of Plaintiffs and their counsel to litigate the individual and NYLL Class claims

        at issue in this case satisfy the adequacy of representation requirement of Fed. R. Civ. P.

        23(a)(4).

 141.   Defendant has acted or refused to act on grounds generally applicable to the NYLL Class,

        making final injunctive and declaratory relief appropriate with respect to the NYLL Class

        as a whole.

 142.   Injunctive and declaratory relief are the predominant relief sought in this case because

        they are the culmination of the proof of Defendant’s individual and class-wide liability

        and the essential predicate for Plaintiffs’ and the NYLL Class’s entitlement to monetary

        and non-monetary remedies to be determined at a later stage of the proceedings.

 143.   The common issues of fact and law affecting Plaintiffs’ claims and those of the NYLL

        Class, including the common issues identified above, predominate over any issues

        affecting only individual claims.

 144.   A class action is superior to other available means for the fair and efficient adjudication

        of Plaintiffs’ claims and the claims of the NYLL Class. There will be no difficulty in the

        management of this action as a class action.

 145.   The cost of proving Defendant’s violations of the NYLL and Wage Order makes it

        impracticable for Plaintiffs and the NYLL Class to pursue their claims individually.

 146.   Maintenance of a class action promotes judicial economy by consolidating a large class

        of plaintiffs litigating identical claims.




                                                     22
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 23 of 39 PageID #: 23



 147.   The claims of the NYLL Class interrelate such that the interests of the members will be

        fairly and adequately protected in their absence. Additionally, the questions of law and

        fact common to the NYLL Class arise from the same course of events and each class

        member makes similar legal and factual arguments to prove the Defendant’s liability.

 148.   The NYLL Class is so numerous that joinder of all members is impracticable. While the

        exact number of the NYLL Class is unknown to Plaintiffs at the present time, upon

        information and belief, there are at least one fifty (50) similarly-situated persons who

        were/are employed by Defendant as Security Guards during the NYLL Class Period.

 149.   Plaintiffs are currently unaware of the identities of the NYLL Class. Accordingly,

        Defendant should be required to provide Plaintiffs with a list of all persons employed by

        Defendant as Security Guards during the NYLL Class Period, along with their last known

        addresses, telephone numbers and email addresses, so Plaintiffs can give the NYLL Class

        notice of this action and an opportunity to make an informed decision about whether to

        participate in it.

                          FIRST CLAIM OF RELIEF
                        FAIR LABOR STANDARDS ACT
                          OVERTIME VIOLATIONS
        (BROUGHT ON BEHALF OF PLAINTIFFS AND FLSA COLLECTIVE CLASS)

 150.   Plaintiffs, on behalf of themselves and the FLSA Collective Class, re-allege and

        incorporate by reference all preceding paragraphs as if they were set forth again herein.

 151.   The overtime wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq., and the

        supporting federal regulations, apply to Defendant and protect Plaintiffs and the FLSA

        Collective.

 152.   Defendant failed to pay Plaintiffs and the FLSA Collective Class overtime wages for all

        of the hours they worked in excess of 40 hours in a workweek.



                                                 23
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 24 of 39 PageID #: 24



 153.   Defendant’s unlawful conduct, as described in the Class and Collective Action

        Complaint, has been willful and intentional.

 154.   Defendant was aware or should have been aware that the practices described in the Class

        Action Complaint were unlawful.

 155.   Defendant has not made a good faith effort to comply with the FLSA with respect to the

        compensation of Plaintiffs and the FLSA Collective Class.

 156.   Defendant’s violations of the FLSA have been willful, a three-year statute of limitations

        applies, pursuant to 29 U.S.C. § 255.

 157.   As a result of Defendant’s unlawful acts, Plaintiffs and the FLSA Collective Class have

        been deprived of earned wages in amounts to be determined at trial and are entitled to

        recover of such amounts, liquidated damages, prejudgment interest, attorneys’ fees, costs,

        and other compensation pursuant to 29 U.S.C. § 216(b).

                         SECOND CLAIM FOR RELIEF
                        FAIR LABOR STANDARDS ACT
                        OFF-THE-CLOCK VIOLATIONS
        (BROUGHT ON BEHALF OF PLAINTIFFS AND FLSA COLLECTIVE CLASS)

 158.   Plaintiffs, on behalf of themselves and the FLSA Collective Class, re-allege and

        incorporate by reference all preceding paragraphs as if they were set forth again herein.

 159.   The wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq., and the supporting

        federal regulations, apply to Defendant and protect Plaintiffs and the FLSA Collective

        Class.

 160.   Defendant failed to pay Plaintiffs and the FLSA Collective Class all the wages earned for

        all of the hours they worked, including during the first minutes of their workday while

        they waited, as instructed by Defendant, to “clock-in.”




                                                24
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 25 of 39 PageID #: 25



 161.   Defendant’s unlawful conduct, as described in the Class and Collective Action

        Complaint, has been willful and intentional.

 162.   Defendant was aware or should have been aware that the practices described in the Class

        Action Complaint were unlawful.

 163.   Defendant has not made a good faith effort to comply with the FLSA with respect to the

        compensation of Plaintiffs and the FLSA Collective Class.

 164.   Defendant’s violations of the FLSA have been willful, a three-year statute of limitations

        applies, pursuant to 29 U.S.C. § 255.

 165.   As a result of Defendant’s unlawful acts, Plaintiffs and the FLSA Collective Class have

        been deprived of earned wage compensation in amounts to be determined at trial and are

        entitled to recover of such amounts, liquidated damages, prejudgment interest, attorneys’

        fees, costs, and other compensation pursuant to 29 U.S.C. § 216(b).

                          THIRD CLAIM FOR RELIEF
                        FAIR LABOR STANDARDS ACT
                 UNPAID TRAVEL THAT’S ALL IN A DAY’S WORK
        (BROUGHT ON BEHALF OF PLAINTIFFS AND FLSA COLLECTIVE CLASS)

 166.   Plaintiffs, on behalf of themselves and the FLSA Collective Class, re-allege and

        incorporate by reference all preceding paragraphs as if they were set forth again herein.

 167.   The wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq., and the supporting

        federal regulations, apply to Defendant and protect Plaintiffs and the FLSA Collective

        Class.

 168.   Defendant failed to pay Plaintiffs and the FLSA Collective Class all the wages earned for

        all of the hours they worked, including travel that was all in day’s work.

 169.   Defendant’s unlawful conduct, as described in the Class and Collective Action

        Complaint, has been willful and intentional.



                                                 25
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 26 of 39 PageID #: 26



 170.   Defendant was aware or should have been aware that the practices described in the Class

        Action Complaint were unlawful.

 171.   Defendant has not made a good faith effort to comply with the FLSA with respect to the

        compensation of Plaintiffs and the FLSA Collective Class.

 172.   Defendant’s violations of the FLSA have been willful, a three-year statute of limitations

        applies, pursuant to 29 U.S.C. § 255.

 173.   As a result of Defendant’s unlawful acts, Plaintiffs and the FLSA Collective Class have

        been deprived of earned wage compensation in amounts to be determined at trial and are

        entitled to recover of such amounts, liquidated damages, prejudgment interest, attorneys’

        fees, costs, and other compensation pursuant to 29 U.S.C. § 216(b).

                         FOURTH CLAIM FOR RELIEF
                        NEW YORK STATE LABOR LAW
                  VIOLATIONS OF THE OVERTIME PROVISIONS
            (BROUGHT ON BEHALF OF PLAINTIFFS AND THE NYLL CLASS)

 174.   Plaintiffs, on behalf of themselves and the NYLL Class, re-allege and incorporate by

        reference all preceding paragraphs as if they were set forth again herein.

 175.   The overtime wage provisions set forth in the Article 19 of the NYLL, and the supporting

        regulations, apply to Defendant and protect Plaintiffs and the NYLL Class.

 176.   Defendant failed to pay Plaintiffs and the NYLL Class overtime wages for all of the

        hours they worked in excess of 40 hours in a workweek.

 177.   Defendant was aware or should have been aware that the practices described in the Class

        Action Complaint were unlawful.

 178.   Defendant did not have a good faith basis to believe that its underpayment of wages was

        in compliance with the law.




                                                 26
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 27 of 39 PageID #: 27



 179.   Defendant has not made a good faith effort to comply with the NYLL with respect to the

        compensation of Plaintiffs and the NYLL Class.

 180.   Through their knowledge or intentional failure to pay Plaintiffs and the members of the

        NYLL Class overtime wages for hours worked in excess of 40 hours per week,

        Defendant has willfully violated the NYLL Article 19 §§ 650 et seq., and Wage Order, 12

        N.Y.C.R.R. § 142-2.2.

 181.   As a result of Defendant’s unlawful acts, Plaintiffs and the NYLL Class have been

        deprived of overtime compensation in amounts to be determined at trial and are entitled

        to recover of such amounts, liquidated damages, prejudgment interest, attorneys’ fees,

        costs, and other compensation pursuant to NYLL Article 6, § 198.

                          FIFTH CLAIM FOR RELIEF
                        NEW YORK STATE LABOR LAW
                      MINIMUM WAGE ACT VIOLATIONS
            (BROUGHT ON BEHALF OF PLAINTIFFS AND THE NYLL CLASS)

 182.   Plaintiffs, on behalf of themselves and the NYLL Class, re-allege and incorporate by

        reference all preceding paragraphs as if they were set forth again herein.

 183.   The minimum wage provisions of Article 19 of the NYLL and the Wage Order apply to

        Defendant, and protect Plaintiffs and the members of the NYLL Class.

 184.   Defendant failed to pay Plaintiffs and the members of the NYLL Class all the wages

        earned for all of the hours they worked, including during the first thirty (30) minutes of

        their workday while they waited, as instructed by Defendant, to “clock-in.”

 185.   Defendant was aware or should have been aware that the practices described in the Class

        Action Complaint were unlawful.

 186.   Defendant did not have a good faith basis to believe that its underpayment of wages was

        in compliance with the law.



                                                 27
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 28 of 39 PageID #: 28



 187.   Defendant has not made a good faith effort to comply with the NYLL with respect to the

        compensation of Plaintiffs and the NYLL Class.

 188.   Through their knowledge or intentional failure to pay Plaintiffs and the members of the

        NYLL Class wages for all hours worked, Defendant has willfully violated the NYLL

        Article 19 §§ 650 et seq., and the supporting New York State Department of Labor

        Regulations.

 189.   As a result of Defendant’s unlawful acts, Plaintiffs and the NYLL Class have been

        deprived of earned wages in amounts to be determined at trial and are entitled to recover

        of such amounts, liquidated damages, prejudgment interest, attorneys’ fees, costs, and

        other compensation pursuant to NYLL Article 6, § 198.

                          SIXTH CLAIM FOR RELIEF
                        NEW YORK STATE LABOR LAW
                      MINIMUM WAGE ACT VIOLATIONS
            (BROUGHT ON BEHALF OF PLAINTIFFS AND THE NYLL CLASS)

 190.   Plaintiffs, on behalf of themselves and the NYLL Class, re-allege and incorporate by

        reference all preceding paragraphs as if they were set forth again herein.

 191.   The minimum wage provisions of Article 19 of the NYLL and the Wage Order apply to

        Defendant, and protect Plaintiffs and the members of the NYLL Class.

 192.   Defendant failed to pay Plaintiffs and the members of the NYLL Class all the wages

        earned for all of the hours they worked, including travel that was all in day’s work.

 193.   Defendant was aware or should have been aware that the practices described in the Class

        Action Complaint were unlawful.

 194.   Defendant did not have a good faith basis to believe that its underpayment of wages was

        in compliance with the law.




                                                 28
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 29 of 39 PageID #: 29



 195.   Defendant has not made a good faith effort to comply with the NYLL with respect to the

        compensation of Plaintiffs and the NYLL Class.

 196.   Through their knowledge or intentional failure to pay Plaintiffs and the members of the

        NYLL Class wages for hours worked, Defendant has willfully violated the NYLL Article

        19 §§ 650 et seq., and the supporting New York State Department of Labor Regulations.

 197.   As a result of Defendant’s unlawful acts, Plaintiffs and the NYLL Class have been

        deprived of earned wages in amounts to be determined at trial and are entitled to recover

        of such amounts, liquidated damages, prejudgment interest, attorneys’ fees, costs, and

        other compensation pursuant to NYLL Article 6, § 198.

                         SEVENTH CLAIM FOR RELIEF
                        NEW YORK STATE LABOR LAW
                        WAGE STATEMENT PROVISION
            (BROUGHT ON BEHALF OF PLAINTIFFS AND THE NYLL CLASS)

 198.   Plaintiffs, on behalf of themselves and the NYLL Class, re-allege and incorporate by

        reference all preceding paragraphs as if they were set forth again herein.

 199.   The minimum wage provisions of Article 6 of the NYLL and the Wage Order apply to

        Defendant, and protect Plaintiffs and the members of the NYLL Class.

 200.   Defendant failed to provide Plaintiffs and the members of the NYLL Class with a written

        statement concurrent with payment of wages which lists, inter alia, the number of

        regular, overtime hours worked and the overtime rate of pay, and accurate information

        concerning gratuities, to which they are entitled under the NYLL § 195(3) and Wage

        Order.

 201.   Through their knowledge or intentional failure to provide Plaintiffs and the members of

        the NYLL Class with wage statements, Defendant has willfully violated the NYLL

        Article 6 §§ 195 et seq.



                                                 29
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 30 of 39 PageID #: 30



 202.   Due to Defendant’s violations of the NYLL § 195(3), Plaintiffs and the members of the

        NYLL Class are entitled to recover from Defendant $5,000.00 in damages, as provided

        for by NYLL Article 6, § 198, reasonable attorneys’ fees and costs.

                          EIGHTH CLAIM FOR RELIEF
                        NEW YORK STATE LABOR LAW
                  NOTICE AND RECORDKEEPING REQUIREMENT
            (BROUGHT ON BEHALF OF PLAINTIFFS AND THE NYLL CLASS)

 203.   Plaintiffs, on behalf of themselves and the NYLL Class, re-allege and incorporate by

        reference all preceding paragraphs as if they were set forth again herein.

 204.   The minimum wage provisions of Article 6 of the NYLL and its supporting regulations

        apply to Defendant, and protect Plaintiffs and the members of the NYLL Class.

 205.   Defendant failed to provide Plaintiffs and the members of the NYLL Class with a written

        notice, in English, at the time that they were hired and when their hourly rate of pay

        changed, containing: the rate or rates of pay and basis thereof, whether paid by the hour,

        shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part

        of the minimum wage, including tip, meal, or lodging allowances; the regular pay day

        designated by the employer; the name of the employer; any “doing business as" names

        used by the employer; the physical address of the employer's main office or principal

        place of business, and a mailing address if different; and the telephone number of the

        employer, as required by NYLL §195(1).

 206.   Through their knowledge or intentional failure to provide Plaintiffs and the members of

        the NYLL Class with notice statements, Defendant has willfully violated the NYLL

        Article 6 § 195(1).




                                                 30
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 31 of 39 PageID #: 31



 207.   Due to Defendant’s violations of the NYLL § 195(1), Plaintiffs and the members of the

        NYLL Class are entitled to recover from Defendant $5,000.00 in damages, as provided

        for by NYLL Article 6, § 198, reasonable attorneys’ fees and costs.

                          NINTH CLAIM FOR RELIEF
                          NEW YORK STATE LABOR
                     PROHIBITED DEDUCTIONS OF WAGES
            (BROUGHT ON BEHALF OF PLAINTIFFS AND THE NYLL CLASS)

 208.   Plaintiffs, on behalf of themselves and the NYLL Class, re-allege and incorporate by

        reference all preceding paragraphs as if they were set forth again herein.

 209.   Defendant paid its employees, including Plaintiffs and the NYLL Class, via payroll debit

        card without their consent, thereby reducing and making unlawful deductions to their

        wages, in violation of 12 N.Y.C.R.R. § 192-1.3 and NYLL § 193.

 210.   Due to Defendant’s violations of the NYLL, Plaintiffs and the members of the NYLL

        Class are entitled to recover from Defendant the unlawful deductions that Defendant

        imposed as a condition of employment, liquidated damages as provided for by NYLL

        Article 6, § 198, reasonable attorneys’ fees, costs, and prejudgment interest.

                          TENTH CLAIM FOR RELIEF
                        NEW YORK STATE LABOR LAW
                            UNIFORM PURCHASE
            (BROUGHT ON BEHALF OF PLAINTIFFS AND THE NYLL CLASS)

 211.   Plaintiffs, on behalf of themselves and the NYLL Class, re-allege and incorporate by

        reference all preceding paragraphs as if they were set forth again herein.

 212.   During the NYLL Class Period, Defendant required Plaintiffs and the NYLL Class to

        purchase their uniforms at their own expense, in violation of the NYLL and the Wage

        Order.




                                                 31
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 32 of 39 PageID #: 32



 213.   Defendant failure to reimburse Plaintiffs and the NYLL Class for the cost of purchasing

        the uniforms was willful within the meaning of NYLL § 663.

 214.   Due to Defendant’s willful NYLL violations, Plaintiffs and the NYLL Class are entitled

        to recover from Defendant the cost of uniform purchase, liquidated damages, as well as

        attorneys’ fees and costs, and interest.

                         ELEVENTH CLAIM FOR RELIEF
                        NEW YORK STATE LABOR LAW
                           UNIFORM MAINTENANCE
            (BROUGHT ON BEHALF OF PLAINTIFFS AND THE NYLL CLASS)

 215.   Plaintiffs, on behalf of themselves and the NYLL Class, re-allege and incorporate by

        reference all preceding paragraphs as if they were set forth again herein.

 216.   During the NYLL Class Period, Defendant required Plaintiffs and the NYLL Class to

        maintain their uniforms at their own expense, in violation of the NYLL and the Wage

        Order.

 217.   Defendant failure to reimburse Plaintiffs and the NYLL Class for the cost of maintaining

        the uniforms that they were required to wear was willful within the meaning of NYLL §

        663.

 218.   Due to Defendant’s willful NYLL violations, Plaintiffs and the NYLL Class are entitled

        to recover from Defendant the cost of uniform purchase, liquidated damages, as well as

        attorneys’ fees and costs, and interest.

                                       PRAYER FOR RELIEF

    WHEREFORE, Plaintiff, individually and on behalf of all other similarly situated persons,

    respectfully requests that this Court grant the following relief:

        a) Designation of this action as a collective action on behalf of the Collective Action

           Members and prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to all



                                                   32
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 33 of 39 PageID #: 33



          similarly situated members of an FLSA Opt-In Collective, apprising them of the

          pendency of this action, permitting them to assert timely FLSA claims in this action

          by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b), and appointing

          Plaintiffs and her counsel to represent the Collective Action members.

       b) Certification of this case as a class action pursuant to Rule 23 of the Federal Rules of

          Civil Procedure;

       c) Designation of Plaintiffs as representative to Rule 23 Class and counsel of record as

          Class Counsel;

       d) An award of unpaid wages and overtime pay, an additional and equal amount as

          liquidated damages pursuant to the FLSA and the supporting United States

          Department of Labor regulations;

       e) An award of unpaid wages and overtime pay, an additional and equal amount as

          liquidated damages pursuant to the NYLL and the Wage Order;

       f) An award of damages for uniform purchase and maintenance, an additional and equal

          amount as liquidated damages, pursuant to the NYLL and the Wage Order;

       g) An award of equal to the amount of damages that Plaintiffs and the FLSA Collective

          Class/NYLL Class suffered as a result of Defendant’s unlawful deductions against

          wages, in violation of NYLL;

       h) An award of statutory penalties equal to two hundred and fifty dollars for each

          workday that Defendant failed to provide Plaintiffs and the NYLL Class with

          accurate wage statements, or a total of five thousand dollars each, as provided by

          NYLL, Article 6 § 198;




                                                33
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 34 of 39 PageID #: 34



       i)   An award of statutory penalties equal to fifty dollars for each workday that

            Defendant failed to provide Plaintiffs and the NYLL Class with proper wage notices,

            or a total of five thousand dollars each, as provided by NYLL, Article 6 § 198;

       j) Issuance of a declaratory judgment that the practices complained of in this Class and

            Collective Action Complaint are unlawful under the NYLL Article 6, §§ 198 et seq.,

            NYLL Article 19, §§ 650 et seq., and the Wage Order;

       k) Issuance of a declaratory judgment that the practices complained of in this Class and

            Collective Action Complaint are unlawful under the FLSA;

       l) Prejudgment and post-judgment interest;

       m) An injunction requiring Defendant to pay all statutorily required wages and cease the

            unlawful activity described herein pursuant to NYLL;

       n) Providing that if any amounts remain unpaid upon the expiration of ninety days

            following issuance of judgment, or ninety days after expiration of the time to appeal

            and no appeal is then pending, whichever is later, the total amount of judgment shall

            automatically increase by fifteen percent, as required by NYLL § 198(4);

       o) Reasonable attorneys’ fees and costs of the action; and,

       p) Such other relief that this Court shall deem just and proper.




                                                34
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 35 of 39 PageID #: 35



                                DEMAND FOR JURY TRIAL

       Plaintiffs, on behalf of themselves and on behalf of all other similarly -situated persons,

hereby demand a jury trial on all issues of fact and damages.

Date: New York, New York
      November 20,2019

                                                       The Law Offices of
                                                       Fausto E. Zapata, Jr., P.C.




                                                  35
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 36 of 39 PageID #: 36
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 37 of 39 PageID #: 37




                  AGREEMENT TO COMMENCE COLLECTIVE ACTION

          Haywood Gerst hereby acknowledges that he has requested that The Law Offices of
  Michael B. Patillo, P.C., and The Law Offices of Fausto E. Zapata, Jr., P.C., commence a civil
  action against Contemporary Services Corp., in the form of a collective action suit to seek
  redress for damages and injuries relating to unpaid minimum and overtime wages that are owed
  to him, and such damage and injury to others similarly situated.

         Haywood Gerst hereby authorizes the filing of this consent in the lawsuit challenging
  such conduct and consent to being named as a representative party plaintiff in this action lawsuit,
  pursuantto 29 U.S.C. 216(b). ~

  Client:~\~                             ~Date:November7,2019
                  \~




                                             Page 6 of6
20-Nou-2019    15:51      Fax                                                           18668161096                p.1
         Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 38 of 39 PageID #: 38




                                 AGREEMENT TO COMMENCE COLJ,ECTIVE ACTIQN

                      Nathaniel Diaz hereby acknowledges that he has requested that The Law Offices of
              Michael B. Palillo, P.C., and The Law Offices of Fausto E. zapata, Jr., P.C., commence a civil
              action against Conternponuy Services Corp., in the form of a collective action snit to seek
              redress for damages and injuries relating to unpaid minimum and overtime wages that arc owed
              to him, and such damage and injury to others similarly situated.


                     Nathaniel Diaz hereby authorizes the filing of this consent in the lawsuit challenging such
              conduct and consent to being named as a representative party plaintiff in this action lawsuit,
              pursuant to 29 U.S. C. 216(b).



              Client:
                               /1
                                ···!

                            ·{~~~
                                       ·J            ~-·
                                                              Date: November 20, 2019



                                            --
                                            athanicl7
Case 1:19-cv-06572-MKB-SJB Document 1 Filed 11/20/19 Page 39 of 39 PageID #: 39



                AGREEMENT TO COMMENCE COLLECTIVE ACTION

        Raushanah Medina hereby acknowledges that he has requested that The Law Offices of
Michael B. Palillo, P.C., and The Law Offices of Fausto E. Zapata, Jr., P.C., commence a civil
action against Contemporary Services Corp., in the form of a collective action suit to seek
redress for damages and injuries relating to unpaid minimum and overtime wages that are owed
to him, and such damage and injury to others similarly situated.

       Raushanah Medina hereby authorizes the filing of this consent in the lawsuit challenging
such conduct and consent to being named as a representative party plaintiff in this action lawsuit,
pursuant to 29 U .S.C. 216(b).

Client:   fv,, gf.,fb.P« L .~              4/C Date: October 27,2019
                        Raushanah Medina




                                            Page 6 of6
